DETAILED ACTION
This action is in response to the amendment filed on 09/08/2020.
Claims 1, 9-10, 12-14 have been amended. Claim 2, 4, 7-8 have been canceled. Claims 15-21 are new 
Claims 1, 3, 5-6, and 9-21 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3, 5-6, and 9-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 
Regarding Claims 1 and 15 the claims recite the limitation “a query for a database storing at least ten thousand previously determined wellness scores” in claim 1 and “receiving, by a processor, a set of responses to a medical questionnaire from at least ten thousand patients” in claim 15, which is expected to have a sufficient written description in the specification with corresponding to each claim of the invention. There is no embodiment that describes what is claimed as the specifications [0031], [0036], describes the database storing wellness scores for plurality of patients. There is nothing in the specification or the drawings disclose the database or the patient population is ten thousand. Although the claims recite a functional language of an anticipated outcome, they lack a written description support since the specification failed to 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g. Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6, and 9-11, 15-18 rejected under 35 U.S.C. 103 as being unpatentable over Hussam (US 2011/0093481 A1) in view of Fluge et al. (“B-Lymphocyte Depletion in Myalgic Encephalopathy/ Chronic Fatigue Syndrome” –hereinafter Fluge) in view of Zhang et al. (US 2016/0098527 A1 - hereinafter Zhang) in view of Reulen, R.C. et al. (“The use of the SF-36 questionnaire in adult survivors of childhood cancer: evaluation of data quality, score reliability, and scaling assumptions” – hereinafter Reulen) 

Regarding Claim 1 (Currently Amended), Hussam teaches a computer-implemented method comprising: 
displaying, by a processor, a graphic user interface on a display device, the graphic user interface providing a plurality of interactive graphic elements Hussam discloses a graphical user interface that display a graphical elements to a user and is dynamic such as the user is able to 
receiving, by the processor, a request to provide a plurality of previously determined wellness scores associated with patients who have received a treatment and are associated with a set of patient characteristics, and a diagnosis via a user's selection of a graphic element provided by the graphic user interface  Hussam discloses a request received by a user to provide a treatment scores stored in a database for patient participated in a treatment and associated with characteristic and diagnoses  (Hussam: [0040], [0041]; the medical integration system 102 performs data analysis on the stored patient responses and generates visual representations of the data analysis which is presented to users of the medical integration system 102 through a graphical user interface. The medical integration system 102 receives 137 a request from a user for data matching criteria that the user has entered. The medical integration system 102 receives 137 a request from a user for data matching criteria that the user has entered, [0043]; various criteria for a patient to possess in order to be included in the study… other various diagnosis information and treatment information and various inclusive or exclusive criteria (e.g., age information, height information, weight information and smoker status information…, [0108]-[0109]),
preparing, by the processor, a query for a database storing … previously determined wellness scores responsively to the request, wherein each of the previously determined wellness scores saved in the database are associated with a patient, a plurality of patient characteristics of the patient, and a treatment, further wherein each of the previously determined wellness scores were determined by scoring a set of patient responses to a medical questionnaire corresponding to the treatment using a scoring procedure specific to the medical questionnaire and the previously determined wellness scores indicate an outcome of the treatment for the respective patient, the prepared query requesting the plurality of wellness scores associated with patients who received the treatment and are associated with the set of patient characteristics Hussam discloses a query information stored on a database for an outcome (score) for patient(s) with a defined characteristics participated in a medical treatment/study and the score is computed based on the patient(s) response to a questionnaire and using a scoring rules and procedure to determine the score(s) (Hussam: [0040]; The medical integration system 102 also receives 133 patients' responses to competed instruments and stores 134 the patients' responses in the database 126. A scoring system including scoring rules defines how a patient's responses answers in an instrument are valued or "scored," [0041]; a query based on the entered criteria and queries 138 the database 126 for data matching the entered criteria included in the query…, [0042], [0043]; various criteria for a patient to possess in order to be included in the study…, [0053]; The scoring system assigns a score value to each of the answers associated with a question…, [0054]-[0055], [0070], [0103], [0109]; The visual dynamic query tool includes a graphical user interface through which users of the medical integration system 102 generate queries … based on the entered search criteria, the medical integration system 102 may generate a search query and queries the database 126 using the generated search query)
communicating, by the processor, the prepared query to the database (Hussam: [0109]; The visual dynamic query tool includes a graphical user interface through which users of the medical integration system 102 generate queries and send the generated queries to the database) 
receiving, by the processor, the queried-for previously determined wellness scores from the database (Hussam: [0109]; The database 126 returns to the system 102 data matching the criteria included in the search query… the research tool 120 may execute statistical analysis rules to determine various statistical calculations, …, for study scores, instrument scores and scores linked to a patient…)
Hussam discloses displaying different types of graphs to display patient data and score [Fig. 14], [0109]-[0110], however Hussam does not explicitly discloses a database of more than ten thousand people information for a treatment done, grouping the results/responses to two groups (responders and non-responders), and plotting the treatment data on a scatter graph/plot 

Fluge teaches
grouping, by the processor, the received previously determined wellness scores into a first group and a second group, the first group including previously determined wellness scores for patients who are responsive to the treatment and the second group including previously determined wellness scores for patients who are not responsive to the treatment Fluge discloses a population participated in a treatment (e.g. cancer treatment) and the population is grouped into a responders and non-responders population based on self-reported symptom scores against a baseline (Fluge: [Table. 2]
preparing, by the processor, a scatter graph plotting wellness score as a function of time, the scatter graph including a plurality of points, each point corresponding to one of the received previously determined wellness scores, the scatter graph further including a visual indication of the first group and the second group Fluge discloses a scatter graph of the population wellness score (e.g. mental health, social, physical function, etc., scores) as a function of time (e.g. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hussam to group the population based on wellness score to a responders or non-responders to a treatment and present them in a scatter graph(s) plotting the scores as a function of time, as taught by Fluge which helps to learn about the treatment efficacy and understand the impact of the disease of individuals to improve their quality of life, reduce high socioeconomic costs (Fluge: [p. 2-3]).
The combination of Hussam, Fluge, teaches grouping population and present the scores on a scatter graph(s) but does not expressly disclose displaying the scatter 

Zhang teaches
displaying, by the processor, the scatter graph on the graphic user interface provided by the display device Zhang discloses displaying a scatter graph on the user interface (Zhang: [Fig 2-3], [0024]; The visualization unit 8 constructs a visual display of the predicted values for each function of the treatment. The visual display displays predicted values by time. The display can include separate or combined displays for each function. The display can include separate or combined displays for functions by treatment option. The display can be graphical and/or textual. Graphical displays can include line graphs, bar charts, scatter diagrams).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hussam and Fluge to display the scatter graph on a user interface, as taught by Zhang which helps present population statistics in an 
However Hussam, Fluge, and Zhang do not explicitly discloses a database for information of a treatment and wellness of more or equal to ten thousand people. 

Reulen teaches 
database storing at least ten thousand Reulen discloses a database comprising more than 10,000 of cancer survivors to a questionnaire response (Reulen: [p. 3]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hussam, Fluge, and Zhang to provide a database storing ten thousand wellness scores, as taught by Reulen where the database disclosed by Hussam, Fluge, and Zhang comprising population treatment scores and wellness. Yet incorporating a database of ten thousand or more people scores as taught by Worley would perform that same function in the listed references, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Regarding Claim 3 (Previously Presented), the combination of Hussam, Fluge, Zhang, and Reulen teaches the computer-implemented method of claim 1, wherein the graphic user interface is a treatment effectiveness graphic user interface (Hussam: [0058]; studies are designed to test the efficacy of a medical procedure, treatment or device. Accordingly, in a preferred embodiment, numerical scores are associated with questions, where a higher numerical score indicates that the treatment is effective and a lower numerical score indicates that the treatment is not effective or is less effective. [0113]; The instruments described herein are often 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 5 (Previously Presented), the combination of Hussam, Fluge, Zhang, and Reulen teaches the computer-implemented method of claim 1, wherein the display of the extracted plurality of previously determined wellness scores is shown as a graph within the graphic user interface with wellness scores scaled on a scale from 1-100 on the Y-axis and time scaled in time intervals on the X-axis Hussam discloses the wellness graph on the user interface comprising time intervals on the X-axis (Hussam: [0045]; the medical integration system 102 generates a graphical user interface 160 through which the timeline 162 may be displayed. In this embodiment, the illustrated timeline 162 includes a horizontal axis), however does not disclose wellness score scale 0-100 on the Y-axis. Fluge discloses wellness graph with wellness score 1-100 on the Y-axis and time scaled intervals on the X-axis (Fluge: [Fig. 5, 6]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 6 (Previously Presented), the combination of Hussam, Fluge, Zhang, and Reulen teaches the computer-implemented method of claim 1, wherein the display of the extracted plurality of previously determined wellness scores is shown as a graph within the graphic user interface with wellness scores scaled on a scale from 1-100 on the Y-axis and time scaled in at least one of days, months, quarter years, and years on the X-axis  Hussam discloses the wellness graph on the user interface comprising time intervals on the X-axis Hussam: [0044]; The medical integration system 102 generates 158 an instrument timeline, which specifies the time (e.g., a number of days, weeks or months), [0045]; the medical integration system 102 generates a graphical user interface 160 through which the timeline 162 may be displayed. In this embodiment, the illustrated timeline 162 includes a horizontal axis). Fluge discloses wellness graph with wellness score 1-100 on the Y-axis and time (month) scaled intervals on the X-axis (Fluge: [Fig. 5, 6]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 9 (Currently Amended), the combination of Hussam, Fluge, Zhang, and Reulen teaches the computer-implemented method of claim 1, wherein the prepared query further includes a request to provide wellness scores for each of the plurality of patients who are associated with the treatment and the received plurality of patient characteristics over a series of multiple time intervals Hussam discloses a request received by a user to provide a treatment scores stored in a database for patient participated in a treatment and associated with characteristic and diagnoses  (Hussam: [0040], [0041]; the medical integration system 102 performs data analysis on the stored patient responses and generates visual representations of the data analysis which is presented to users of the medical integration system 102 through a graphical user interface. The medical integration system 102 receives 137 a request from a user for data matching criteria that the user has entered. The medical integration system 102 receives 137 a request from a user for data matching criteria that the user has entered, [0042], [0043]; , the method further comprising: 
communicating, by the processor, the prepared query to the database (Hussam: [0109]; The visual dynamic query tool includes a graphical user interface through which users of the medical integration system 102 generate queries and send the generated queries to the database) 
receiving, by the processor, the queried-for previously determined wellness scores for each of the plurality of patients over a series of multiple time intervals from the database Hussam discloses a user responses (wellness score) are set to different time intervals and the wellness graph on the user interface comprising time intervals on the X-axis (Hussam: [0063]-[0064], [0109]; The database 126 returns to the system 102 data matching the criteria included in the search query… the research tool 120 may execute statistical analysis rules to determine various statistical calculations, …, for study scores, instrument scores and scores linked to a patient…, [0045]; the medical integration system 102 generates a graphical user interface 160 through which the timeline 162 may be displayed. In this embodiment, the illustrated timeline 162 includes a horizontal axis). Fluge discloses wellness graph with wellness score on the Y-axis and time scaled intervals on the X-axis (Fluge: [Fig. 5, 6]), wherein:
However Hussam does not disclose expressly prepare the scatter graph for wellness score and display the scatter graph on user interface
preparing the scatter graph further comprises using the received wellness scores for each of the plurality of patients over the series of multiple time intervals Fluge discloses a scatter graph of the population wellness score (e.g. mental health, social, physical function, etc., scores) as a function of time (e.g. months) displaying the scores at different time points for the population, responders and non-responders population (Fluge: [Fig. 5, 6]).
displaying the scatter graph further comprises displaying the scatter graph including the received wellness scores for each of the plurality of patients over the series of multiple time intervals Zhang discloses displaying a scatter graph on the user interface (Zhang: [Fig 2-3], [0024]; The visualization unit 8 constructs a visual display of the predicted values for each function of the treatment. The visual display displays predicted values by time. The display can include separate or combined displays for each function. The display can include separate or combined displays for functions by treatment option. The display can be graphical and/or textual. Graphical displays can include line graphs, bar charts, scatter diagrams).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 10 (Currently Amended), the combination of Hussam, Fluge, Zhang, and Reulen teaches the computer-implemented method of claim 1, further comprising:
receiving, by the processor, a subsequent request to provide one or more previously determined wellness scores for a particular patient on the graphic user interface Hussam discloses current information treatment information where a person of ordinary skill in the art would interpret the subsequent information is a process that can be repeated comparable to a previous process where Hussam discloses a process replicate current and historical process for a ;
preparing, by the processor, a subsequent query for the database responsively to the subsequent request, the subsequent query being for previously determined wellness scores for the particular patient Hussam discloses a repeat process for query information stored on a database for an outcome (score) for patient(s) with a defined characteristics participated in a medical treatment/study and the score is computed based on the patient(s) response to a questionnaire and using a scoring rules and procedure to determine the score(s) (Hussam: [0040]; The medical integration system 102 also receives 133 patients' responses to competed instruments and stores 134 the patients' responses in the database 126. A scoring system including scoring rules defines how a patient's responses answers in an instrument are valued or "scored," [0041]; a query based on the entered criteria and queries 138 the database 126 for data matching the entered criteria 
communicating, by the processor, the prepared subsequent query to the database (Hussam: [0109]; The visual dynamic query tool includes a graphical user interface through which users of the medical integration system 102 generate queries and send the generated queries to the database)
receiving, by the processor, the queried-for previously determined wellness scores for the particular patient from the database (Hussam: [0109]; The database 126 returns to the system 102 data matching the criteria included in the search query… the research tool 120 may execute statistical analysis rules to determine various statistical calculations, …, for study scores, instrument scores and scores linked to a patient…), wherein preparation of the scatter graph further comprising generating a modified scatter graph by adding the previously determined wellness scores for the particular patient to the scatter plot Fluge discloses a scatter graph being updated according to the time intervals for determining of the population wellness score (e.g. mental health, social, physical function, etc., scores) as a function of time (e.g. months) displaying the scores at different time points for the population, responders and non-responders population (Fluge: [Fig. 5, 6])
displaying, by the processor, the modified scatter graph on the graphic user interface provided by the display device Zhang discloses displaying a scatter graph on the user interface 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 11 (Previously Presented), the combination of Hussam, Fluge, Zhang, and Reulen teaches the computer-implemented method of claim 1, further comprising:
receiving, by the processor, a request to provide a predicted wellness score for a particular patient Hussam does not disclose predicted wellness score. Zhang discloses [0006]; The user interface unit receives responses of a patient diagnosed with a disease … The function predictor computes predicted function values for the at least one body function based on the received responses…  [0019]; The system 1 includes a user interface 2, a function predictor 6, and a visualization unit 8, [0020]; The function predictor computes current or actual body function values and predicted body function values based on the received responses to questions, the treatment option, the disease profile and a statistical model…, [0033]-[0034])
determining, by the processor, the predicted wellness score for the particular patient responsively to the request (Zhang: [0021]; [0023]; The function predictor 6 can generate confidence measures for the predicted values, [0034]-[0035])
facilitating, by the processor, display of the predicted wellness score for the particular patient on the graphic user interface (Zhang: [0024]; The visualization unit 8 constructs a visual 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 15 (New), Hussam teaches a computer-implemented method comprising:
receiving, by a processor, a set of responses to a medical questionnaire from … patients who each received a treatment and a set of patient characteristics for each of the … patients, the medical questionnaire being associated with a scoring procedure Hussam discloses receiving responses from patients for medical questionnaire regarding a treatment score (Hussam: [0040], [0041]; the medical integration system 102 performs data analysis on the stored patient responses and generates visual representations of the data analysis which is presented to users of the medical integration system 102 through a graphical user interface. The medical integration system 102 receives 137 a request from a user for data matching criteria that the user has entered. The medical integration system 102 receives 137 a request from a user for data matching criteria that the user has entered, [0053], [0087])
determining, by the processor, a wellness score for each of the patients by scoring each set of responses using the scoring procedure, the wellness score indicating an outcome of the treatment for each respective patient Hussam discloses scoring procedure and rules (Hussam: 
associating, by the processor, the wellness score for each of the … patient with the respective patient characteristics and treatment Hussam discloses the score is associated with a user answer(s) to question(s) Hussam: [0053]; the medical integration system 102 receives 192 one or more questions and associated answers from a user. The medical integration system 102 also receives 194 from the user a scoring system associated with the questions and answers. The scoring system assigns a score value to each of the answers associated with a question… ;
storing, by the processor, the wellness score, patient characteristics, treatment, and the associations therebetween for the … patients in a database (Hussam: [0040]; The medical integration system 102 also receives 133 patients' responses to competed instruments and stores 134 the patients' responses in the database 126, [0103]);
receiving, by the processor, a request for a plurality of wellness scores associated with patients who received the treatment and match a set of patient characteristics Hussam discloses a request received by a user to provide a treatment scores stored in a database for patient participated in a treatment and associated with characteristic and diagnoses  (Hussam: [0040], [0041]; the medical integration system 102 performs data analysis on the stored patient responses and generates visual representations of the data analysis which is presented to users of the medical integration system 102 through a graphical user interface. The medical integration system 102 receives 137 a request from a user for data matching criteria that the user has entered. The medical integration system 102 receives 137 a request from a user for data matching criteria that the user has entered, [0043]; various criteria for a patient to possess in order to be included ;
preparing by the processor, a query for the database, the query being for the requested plurality of wellness scores associated with patients who received the treatment and match a set of patient characteristics responsively to the request Hussam discloses a query information stored on a database for an outcome (score) for patient(s) with a defined characteristics participated in a medical treatment/study and the score is computed based on the patient(s) response to a questionnaire and using a scoring rules and procedure to determine the score(s) (Hussam: [0040]; The medical integration system 102 also receives 133 patients' responses to competed instruments and stores 134 the patients' responses in the database 126. A scoring system including scoring rules defines how a patient's responses answers in an instrument are valued or "scored," [0041]; a query based on the entered criteria and queries 138 the database 126 for data matching the entered criteria included in the query…, [0042], [0043]; various criteria for a patient to possess in order to be included in the study…, [0053]; The scoring system assigns a score value to each of the answers associated with a question…, [0054]-[0055], [0070], [0103], [0109]; The visual dynamic query tool includes a graphical user interface through which users of the medical integration system 102 generate queries … based on the entered search criteria, the medical integration system 102 may generate a search query and queries the database 126 using the generated search query, [0110])
communicating, by the processor, the prepared query to the database (Hussam: [0109]; The visual dynamic query tool includes a graphical user interface through which users of the medical integration system 102 generate queries and send the generated queries to the database) 
receiving, by the processor, the queried-for wellness scores from the database (Hussam: [0109]; The database 126 returns to the system 102 data matching the criteria included in the search query… the research tool 120 may execute statistical analysis rules to determine various statistical calculations, …, for study scores, instrument scores and scores linked to a patient…)
Hussam discloses displaying different types of graphs to display patient data and score [Fig. 14], [0109]-[0110], however Hussam does not explicitly discloses a database of more than ten thousand people information for a treatment done, grouping the results/responses to two groups (responders and non-responders), and plotting the treatment data on a scatter graph/plot 

Fluge teaches
preparing, by the processor, a scatter graph plotting the received wellness scores as a function of time, the scatter graph including a plurality of points, each point corresponding to one of the received wellness scores Fluge discloses a scatter graph of the population wellness score (e.g. mental health, social, physical function, etc., scores) as a function of time (e.g. months) displaying the scores at different time points for the population, responders and non-responders population (Fluge: [Fig. 5, 6]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hussam to group the population based on wellness score to a responders or non-responders to a treatment and present them in a scatter graph(s) plotting the scores as a function of time, as taught by Fluge which helps to learn about the treatment efficacy and understand the impact of the disease of individuals to improve their quality of life, reduce high socioeconomic costs (Fluge: [p. 2-3]).


Zhang teaches
displaying, by the processor, the scatter graph on a display device Zhang discloses displaying a scatter graph on the user interface (Zhang: [Fig 2-3], [0024]; The visualization unit 8 constructs a visual display of the predicted values for each function of the treatment. The visual display displays predicted values by time. The display can include separate or combined displays for each function. The display can include separate or combined displays for functions by treatment option. The display can be graphical and/or textual. Graphical displays can include line graphs, bar charts, scatter diagrams).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hussam and Fluge to display the scatter graph on a user interface, as taught by Zhang which helps present population statistics in an organized manner to be utilized by healthcare providers and patients to understand and predict disease progression and recovery (Zhang: [0002], [0009]-[0012]).
However Hussam, Fluge, and Zhang do not explicitly discloses a database for information of a treatment and wellness of more or equal to ten thousand people. 

Reulen teaches 
at least ten thousand patients Reulen discloses a database comprising more than 10,000 of cancer survivors to a questionnaire response (Reulen: [p. 3]).


Regarding Claim 16 (New), claim 16 recites substantially similar limitations to claim 9, as such, are rejected for similar reasons as given above.

Regarding Claim 17 (New), claim 17 recites substantially similar limitations to claim 10, as such, are rejected for similar reasons as given above.

Regarding Claim 18 (New), claim 18 recites substantially similar limitations to claim 11, as such, are rejected for similar reasons as given above.


Claims 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hussam (US 2011/0093481 A1) in view of Fluge et al. (“B-Lymphocyte Depletion in Myalgic Encephalopathy/ Chronic Fatigue Syndrome” –hereinafter Fluge) in view of Zhang et al. (US 2016/0098527 A1 - hereinafter Zhang) in view of Reulen, R.C. et al. (“The use of the SF-36 questionnaire in adult survivors of childhood cancer: evaluation of data quality, score reliability, and scaling assumptions” – hereinafter Reulen) in view of Lake et al. (US 2016/0246943A1 –hereinafter Lake)

Regarding Claim 12 (Currently Amended), the combination of Hussam, Fluge, Zhang, and Reulen teaches the computer-implemented method of claim 1, wherein 
receiving, by the processor, a request to provide treatment …information for the patients associated with the received previously determined wellness scores (Hussam: [0040], [0041]; the medical integration system 102 performs data analysis on the stored patient responses and generates visual representations of the data analysis which is presented to users of the medical integration system 102 through a graphical user interface. The medical integration system 102 receives 137 a request from a user for data matching criteria that the user has entered. The medical integration system 102 receives 137 a request from a user for data matching criteria that the user has entered, [0042], [0043]; various criteria for a patient to possess in order to be included in the study… other various diagnosis information and treatment information and various inclusive or exclusive criteria (e.g., age information, height information, weight information and smoker status information…, [0044]; The medical integration system 102 generates 158 an instrument timeline, which specifies the time (e.g., a number of days, weeks or months), [0070], [0103], [0108]-[0109])
…facilitating, by the processor, display of the extracted treatment … information on the graphic user interface (Hussam discloses displaying different types of graphs to display patient data and score (Hussam: [Fig. 14], [0109]-[0110])
However Hussam, Fluge, Zhang, and Reulen do not expressly discloses treatment adherence/compliance

…the previously determined wellness scores are further associated with treatment compliance information for patients associated with the treatment Lake [Fig 6], the method further comprising:
receiving, by the processor, a request to provide treatment compliance information for the patients associated with the received previously determined wellness scores Lake discloses information regarding an adherence of a treatment over a period of time specifying the compliance scores on a graph in which can be combined with a wellness score (Lake: [Fig. 6]; [0245], [0266] The first data may be sent by the server system 6 to the mobile phone 18c, the computer 18a and/or any other terminal of the patient upon request by the physician or automatically, thus enabling the patient to monitor the adherence); 
accessing, by the processor, a database storing treatment compliance information for patients who have undergone the particular treatment and are associated with the extracted wellness scores and extracting a treatment compliance information therefrom Lake discloses information regarding an adherence of a treatment over a period of time specifying the compliance scores on a graph in which can be combined with a wellness score (Lake: [Fig. 6], [0030] providing a computerized patient care system comprising a server system configured to receive and transmit data via a communications network to and from users including patients and health care professionals, the server system comprising a database configured to store data related to the patient, [0261], [0262] When the physician connects his/her terminal 8 to the server system 6, he/she may access the first and second data stored therein for the patient… two graphical representations 11, 12 respectively obtained from the first and second data stored in the server system 6 are used to generate a composite report,)
preparing, by the processor, a subsequent query for the database, the prepared query requesting treatment compliance information for the patients associated with the received previously determined wellness scores Lake discloses a current query for treatment adherence where a person of ordinary skill in the art would interpret the subsequent information is a process that can be repeated overtime comparable to a previous process for adherence data and score that is determined previously and currently (subsequent) (Lake: [Fig. 6], [0037] uploading medical device usage data to the patient information management program application via the WTT remote service data upload application on the server system [0261]; The second data may include patient-reported outcomes (PROs ), which may include responses to a clinically validated questionnaire previously sent by the server system 6 to the smart mobile phone 18c and/or the computer 18a upon request by the physician, [0262] When the physician connects his/her terminal 8 to the server system 6, he/she may access the first and second data stored therein for the patient… two graphical representations 11, 12 respectively obtained from the first and second data stored in the server system 6 are used to generate a composite report).
facilitating, by the processor, display of the extracted treatment compliance information on the graphic user interface (Lake: [Fig. 6], [0047]; The time scale may display adherence data and patient outcome reports per hour, day, week, month, year or any combination thereof, [0157]; User interface devices may comprise a display and means to communicate with the server system 6 …and may include personal computers 18a, computer tablets 18b, mobile phone devices 18c or other electronic computing devices with a graphical user interface the processor or other device, [0262]; two graphical representations 11, 12 respectively obtained from the first and second data stored in the server system 6 are used to generate a composite report, whereby 8 so that they can be viewed together).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hussam, Fluge, Zhang, and Reulen to provide a treatment compliance/adherence in relation to treatment outcome score, as taught by Lake which will improve patient treatment monitoring and overall wellness (Lake: [0010]; provide a patient care system that improves patient treatment monitoring for health care professionals and that improves patient wellness and care).

Regarding Claim 13 (Currently Amended), the combination of Hussam, Fluge, Zhang, Reulen, and Lake teaches the computer-implemented method of claim 12, wherein the treatment compliance information is displayed on the scatter graph Hussam does not explicitly disclose compliance information to treatment. Lake discloses a treatment adherence or compliance on the a graph presenting a score (Lake: [Fig. 6], [0047]; The time scale may display adherence data and patient outcome reports per hour, day, week, month, year or any combination thereof, do not expressly disclose a treatment compliance information on a graph). Lake however does not discloses displaying the information on a scatter graph. Zhen discloses displaying a scatter graph on the user interface (Zhang: [Fig 2-3], [0024]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 12, and incorporated herein.

Regarding Claim 19 (New), claim 19 recites substantially similar limitations to claim 12, as such, are rejected for similar reasons as given above.

Regarding Claim 20 (New), claim 20 recites substantially similar limitations to claim 13, as such, are rejected for similar reasons as given above.


Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hussam (US 2011/0093481 A1) in view of Fluge et al. (“B-Lymphocyte Depletion in Myalgic Encephalopathy/ Chronic Fatigue Syndrome” –hereinafter Fluge) in view of Zhang et al. (US 2016/0098527 A1 - hereinafter Zhang) in view of Reulen, R.C. et al. (“The use of the SF-36 questionnaire in adult survivors of childhood cancer: evaluation of data quality, score reliability, and scaling assumptions” – hereinafter Reulen) in view of Heywood et al. (US 2013/0066652 A1 –hereinafter Heywood)

Regarding Claim 14 (Currently Amended), the combination of Hussam, Fluge, Zhang, and Reulen teaches the computer-implemented method of claim 1, wherein the request to provide wellness scores is for patients who are associated with a particular treatment, the computer-implemented method further comprising:
receiving, by the processor, a subsequent request to display side effect severity for the treatment on the graphic user interface Hussam does not expressly discloses displaying side effect severity. Zhang teaches receiving the revised measurement after one month from initial measurements and shows the severity of the side effects through the treatment cycle which indicated a previous and subsequent scores (Zhang: [0030]; The before treatment predicted values 36 and confidence measures 38 are overlayed with revised predicted values 40 and 
communicating, by the processor, the prepared subsequent query to the database (Hussam: [0109]; The visual dynamic query tool includes a graphical user interface through which users of the medical integration system 102 generate queries and send the generated queries to the database).
The combination of Hussam, Fluge, Zhang, and Reulen discloses side effects severity (Zhang: [0031], [Fig. 3]) and (Fluge: [Fig. 2, 4], fatigue, medication side effect, score) and displaying the side effect on a graph and user interface, however, the process of a query of side effect, receiving the results of the query and display the results of the query is not expressly disclosed. 

Heywood teaches.
preparing, by the processor, a subsequent query for the database responsively to the subsequent request, the subsequent query being for side effect severity for the treatment; Heywood: [Fig. 9] [0053]; The web-based system can return profiles of all MS patients who have taken the treatment, including dosages, frequency, common side effects, [0076], [0091]; the query including medical condition parameters of a user…, [0092]; …the researcher can enter a 
receiving, by the processor, the side effect severity for the treatment responsively to the subsequent query Heywood: [0053]; The web-based system can return profiles of all MS patients who have taken the treatment, including dosages, frequency, common side effects, [0078], [0094] The query user can plan a treatment method based on the query result 904. For example, based on the query result shown in FIG. 6,
facilitating, by the processor, display of the extracted side effect severity information on the graphic user interface (Heywood: [0079]; The query result can be displayed as a correlation of the entered medical condition parameters with a medical outcome, [0094] The query user can plan a treatment method based on the query result 904. For example, based on the query result shown in FIG. 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hussam, Fluge, Zhang, and Reulen to provide a treatment side effect severity in relation to treatment outcome score, as taught by Heywood which will help assess treatments, determine the efficiency of the treatment and reduce cost of the study (Heywood: [0006], [0103]). 

Regarding Claim 21 (New), claim 21 recites substantially similar limitations to claim 14, as such, are rejected for similar reasons as given above.


Response to Amendment
Applicant's arguments filed 09/08/2020 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 12-13. Examiner withdraws the 101 rejection in-light of the new (amended) claims.

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 13-17. 
In response to the applicant argument “the combination of Rothman, Erdmann, Lake, and Cohen does not disclose or fairly suggest preparation of a scatter graph plotting wellness score as a function of time”, as recited, Examiner respectfully disagree. The claims interpreted under the broadest reasonable interpretation, reciting displaying wellness score on a scatter graph. Although the claimed feature is disclosed in “Erdmann” as recited in the claim, Applicant is arguing a feature that was not claimed. Nevertheless, the Examiner has introduced a new reference “Fluge”, “Zhang” teaching the argued amended claim limitation(s). 
In response to the applicant argument that the “While Rothman discloses a plurality of graphs (see e.g., FIG. 8-11), each of these graphs pertain to only one patient…. determined wellness scores associated with a particular treatment on a single graph for a plurality of patients on the same graph”, as recited, Examiner respectfully disagree. In “Rothman”, Fig. 9-10 are presenting patients wellness on a discharge graph from open heart treatment over a period of time. While the claim(s), interpreted under the broadest reasonable interpretation, reciting 
In response to the applicant argument that the “Cohen does not disclose these features at least because the grouping of Cohen is not made over time”, as recited, Examiner respectfully disagree. Cohen discloses patients grouping and scores and Rothman discloses score over time as such the combination of the references teach the recited claim feature(s). Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by arguing references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In response to the applicant argument that the combination of Rothman, Erdmann, Lake, and Cohen does not disclose using questionnaires for a treatment to provide a wellness score, Examiner respectfully disagree. The Applicant argument is relaying on a feature that was not claimed. Nevertheless, Examiner has introduced a new reference “Hussam” teaching the argued amended claim.
As such, Applicant's remarks with regard to Rothman, Erdmann, Lake, and Cohen to amended claim 1 are moot. 

Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
Bessette (US 2012/0303381)	System and Method for Scoring Illness Complexity to Predict Healthcare Cost
Bogue et al. (US2018/0330800) Managing Patients of Knee Surgeries 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626